131 F.3d 143
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Pamela Hill, Appellant,v.Kenneth S. Apfel, Commissioner, Social SecurityAdministration, Appellee.
No. 97-1903EA.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 20, 1997Filed:  November 26, 1997

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG and HANSEN, Circuit Judges, and PIERSOL,* District Judge.
PER CURIAM.


1
Pamela Hill appeals the district court's grant of summary judgment upholding the Commissioner's decision to deny Hill disability insurance benefits.  After careful review of the administrative record and the parties' briefs, we conclude substantial evidence supports the decision of the Commissioner that Hill is not disabled for social security purposes and the judgment of the district court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



*
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota, sitting by designation